Name: Commission Regulation (EC) No 1358/2001 of 4 July 2001 laying down specific communication measures in the beef and veal sector
 Type: Regulation
 Subject Matter: consumption;  communications;  animal product;  health;  politics and public safety
 Date Published: nan

 Avis juridique important|32001R1358Commission Regulation (EC) No 1358/2001 of 4 July 2001 laying down specific communication measures in the beef and veal sector Official Journal L 182 , 05/07/2001 P. 0034 - 0037Commission Regulation (EC) No 1358/2001of 4 July 2001laying down specific communication measures in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2826/2000 of 19 December 2000 on information and promotion actions for agricultural products on the internal market(1), and in particular Articles 12 and 16 thereof,Whereas:(1) Regulation (EC) No 2826/2000 harmonises and simplifies the existing rules in the different sectors. In the beef and veal sector these rules only concern the promotion of quality beef meat and information on labelling.(2) In the meantime, the BSE crisis has led to a sharp fall in the consumption of beef and veal in a number of Member States. In order to deal with this serious situation, specific communication measures are urgently needed to re-establish consumer confidence in this product.(3) To ensure that these measures are effective, they derogate from the existing rules in particular by extending their scope and by adapting the approval procedure for the programmes as well as the financing rules and thereby act as a transition to the new arrangements provided for in Regulation (EC) No 2826/2000.(4) Because of the market situation, the communication programmes submitted by professional or interprofessional organisations, covering some or all segments of the production chain consumption level included, must comprise a first stage consisting of an information campaign to reassure consumers by providing full information on the key aspects of the Community and national rules in particular ensuring food safety. Preference is given to programmes which concern several segments of the production chain, consumption level included.(5) This first stage may be followed by a promotion stage at a later date. The measures must take into account evaluation results of the promotion measures already taken.(6) To avoid any distortion of competition, criteria should be laid down regarding reference to the specific origin of the products covered by the programmes.(7) The procedure for presenting and approving programmes and for selecting the implementing bodies needs to ensure the broadest possible competition.(8) The criteria to be used by the Member States to evaluate the programmes should be laid down.(9) Guidelines should be laid down defining the broad lines and key aspects of the programmes to ensure that they are consistent and effective.(10) Given the state of the market in beef and veal, which has suffered frequent disturbances, the Commission should be allowed to adapt approved programmes if necessary to deal with any problems posed by developments on the market.(11) In order to supplement and develop the measures taken by professional or interprofessional organisations and by the Commission, particularly in those Member States where the sector is not well organised, the Member States should be allowed to present information programmes, dealing in particular with organising conferences, seminars and information networks. The Member States should also inform the Commission of measures taken at national level, aiming the setting up of information networks, in order to ensure coordination on between the Commission's services and professional or interprofessional organisations.(12) Financing rules must be set for these measures. As a general rule, so that the organisations and Member States assume their responsibilities, the Community should meet only part of the cost of measures. However, the Community should meet the full cost of an evaluation carried out by an independent body of the results of the programmes presented by the organisations.(13) The administrative and financial management of promotion contracts concluded with proposing organisations is covered by Commission Regulation (EC) No 481/1999 of 4 March 1999 laying down general rules for the management of promotional programmes for certain agricultural products(2). Those rules should apply, subject to some adjustments, to the contracts provided for in this Regulation.(14) Financial relations between the Commission and the Member States carrying out information measures should be governed by conventions for this purpose.(15) The joint meeting of Management Committees on the promotion of agricultural products has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 1The Community may contribute to the financing of communication programmes comprising a consistent set of information measures for beef and veal presented by professional or interprofessional organisations representative of the market in that product.Preference shall be given to programmes covering all or several segments of the sector.Programmes shall last 12 months.Article 2The Community contribution shall be 60 % of the actual cost of the programme. The remaining 40 % shall be borne by the organisations proposing the programmes.Article 3Measures provided for in the programmes must not be brand-oriented or encourage the consumption of a product on grounds of its specific origin.Any reference to the origin of products must be secondary to the central message of the campaign. However, the origin of a product may be indicated in the case of a designation under Community rules or a feature of a typical product needed to illustrate the measures undertaken.Article 4In compliance with the guidelines set out in the Annex, the programmes referred to in Article 1 shall comprise an information stage covering the dissemination of key information on food safety included in the national and Community legislation and on the nutritional aspects of the product. A stage on promotion may be considered at a later stage.Article 51. Programmes shall be submitted by 15 August 2001 at the latest to the competent body of the Member State in which the organisation presenting the programme has its head office.Programmes shall identify the implementing body chosen by the organisations presenting them following a competition approved by the Member State.The competent body shall consider the programme and forward it to the Commission together with a reasoned opinion by 10 September 2001 at the latest.2. The Member States' reasoned opinions shall include an appraisal of programmes against the following criteria in particular:(a) consideration as to whether the proposed measures are suited to the goals of the programme and comply with the guidelines set out in the Annex; this appraisal must include a justification for the way the budget is broken down to ensure that the programme is coherent and effective in the light of the actual market situation;(b) compliance with Community and national legislation in force;(c) identification of the body responsible for the communication programme for each measure to be implemented;(d) the merit of the proposed measures and their link with the information campaigns run by the Commission and the public authorities in the Member States;(e) the likely impact and success of these measures in terms of the evolution of the demand for the products concerned;(f) the effectiveness and representativeness of the professional or interprofessional organisations;(g) the technical capacity and effectiveness of the proposed implementing body.3. After the programmes have been evaluated, where necessary using technical assistance, the Commission shall approve programmes, in accordance with the procedure laid down in Article 13(2) of Regulation (EC) No 2826/2000, by 20 October 2001 at the latest.Article 61. The professional organisations presenting the selected programmes shall be responsible for implementing them properly.2. During implementation of the approved programmes, the Commission may decide, after consulting the relevant organisations and after informing the Member States concerned, to adapt them with a view to ensuring that they are suited to the actual situation on the market, without thereby incurring additional financial obligations for the organisations concerned.Article 71. Articles 2 to 5 and Articles 7 and 8 of Regulation (EC) No 481/1999 shall apply to the programmes referred to in Article 1.2. The Commission shall select the body or bodies responsible for evaluating the results of the implemented measures by open or restricted invitation to tender.3. The Commission shall bear the full cost of the measures referred to in paragraph 2.Article 8The Member States shall inform the Commission, as soon as possible and before 15 August 2001 at the latest, of measures taken at national level to inform consumers about the market for the products concerned. They shall also inform the Commission regularly of any new measure taken to that end.Article 91. Each Member State may present a programme to the Commission comprising information measures to supplement and develop those run by the Commission and those referred to in Article 4 with a view to obtaining Community financing of 60 % of the actual cost of the measures. The information provided by such programmes must cover the Community dimension.The remaining cost of these programmes shall be borne by the Member States.2. The programmes referred to in paragraph 1 may cover in particular:- the organisation of conferences and seminars on the safety and nutritional value of beef and veal,- the setting-up of appropriate information networks using, for example, the Internet and freephone services.3. The programmes shall be presented to the Commission by 10 September 2001 at the latest.After informing the Management Committees referred to in Article 13 of Regulation (EC) No 2826/2000, the Commission shall decide which programmes are selected by 20 October 2001 at the latest.Article 10The Commission and the beneficiary Member State shall conclude a convention governing the rights and obligations arising from the Commission's decision to part-finance the programmes selected in accordance with Article 9.Article 11This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply until 31 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 328, 23.12.2000, p. 2.(2) OJ L 57, 5.3.1999, p. 8.ANNEXGUIDELINES FOR THE COMMUNICATIONS PROGRAMMEI. OBJECTIVESThe communication programme aims to restore confidence in the beef and veal market by co-ordinated efforts in the Member States affected. The programme shall be flexible. Its objectives and its broad structure shall be common to all, but the particular combination of its elements and the timing will vary from Member State to Member State as the situation demands. There shall be a need for consistency, but not uniformity. This shall cover all beef markets.The entity responsible for the programme must always be identified in each Member State. It shall provide a point of contact.Consumers concerns should be addressed and they should be re-assured on beef and veal.The information campaignThe campaign shall concentrate on re-assurance of the consumers. They need to know that there is an European and national legislation installing rules on safety (e.g. traceability, labelling) and provides effective control along the production chain.The campaign shall operate at three levels: European, national authorities and the private sector.The content and the meaning of national and private labels where utilised, shall be explained.All the material shall mention the European and national website addresses.II. KEY ISSUES- Beef and veal is nutritious and under control.- Reinforced safety measures, including controls, are in place.- The labels on the meat are there to provide re-assurance.- More information is available if the consumer needs it.III. KEY TARGET AUDIENCESA. Individual consumers- The key consumer audience to reach is 25-45 year old urban women, with children. These women are the core of the food buying market.- A secondary audience is the under 35 year old singles and couples with means to buy and a motivation to choose the product guided by the convenience and its enjoyable nature.B. The institutional market - schools, hospitals, catering providers, etc.Furthermore, specialised press and consumer associations are directly involved as multipliers of opinion.IV. MAIN INSTRUMENTS- e-tools (internet),- telephone information line,- contacts with media (e.g. consumer journalists, scientific and specialised press), conferences, question-and-answer sessions given by independent food safety experts. These sessions involve traders, consumer groups, other institutional market entities,- print media (e.g. consumer magazines, regional press, leaflets, brochures, etc.),- visual media, such as poster advertising, point of sale materials, TV,- radio.